 


110 HR 7196 IH: Farm Relief Act of 2008
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7196 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2008 
Mr. Cazayoux (for himself, Mr. Alexander, and Mr. Melancon) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To require the Secretary of Agriculture to provide crop disaster assistance to agricultural producers that suffered qualifying quantity or quality losses for the 2008 crop year due to a natural disaster. 
 
 
1.Short titleThis Act may be cited as the Farm Relief Act of 2008. 
2.2008 crop disaster assistanceSection 9001 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28; 121 Stat. 211) is amended— 
(1)in subsection (a)— 
(A)by striking There are hereby and inserting the following: 
 
(1)In generalThere are hereby; and 
(B)by adding at the end the following: 
 
(2)2008 crop disaster assistance 
(A)In generalThere are hereby appropriated to the Secretary such sums as are necessary, to remain available until expended, to make emergency financial assistance under this section available to producers on a farm that incurred qualifying quantity or quality losses for the 2008 crop due a natural disaster or any related condition, as determined by the Secretary. 
(B)Sugar and sugarcane disaster assistance 
(i)FloridaThere are hereby appropriated to the Secretary such sums as are necessary, to remain available until expended, to make payments to processors in Florida that are eligible to obtain a loan under section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) to compensate first processors and producers for crop and other losses due a natural disaster or any related condition, as determined by the Secretary, in Florida during calendar year 2008, by an agreement on the same terms and conditions, to the maximum extent practicable, as the payments made under section 102 of the Emergency Supplemental Appropriations for Hurricane Disasters Assistance Act of 2005 (Public Law 108–324; 118 Stat. 1235), including that the 2008 base production of each harvesting unit shall be determined using the same base year crop production history that was used pursuant to the agreement under that section. 
(ii)Louisiana 
(I)Compensation for lossesThere are hereby appropriated to the Secretary such sums as are necessary, to remain available until expended, to make assistance available to first processors of sugarcane that operate in a county affected by a natural disaster, or obtain sugarcane from a county affected by a natural disaster, in Louisiana and that are eligible to obtain a loan under section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)), in the form of monetary payments or commodities in the inventory of the Commodity Credit Corporation derived from carrying out that section, to compensate producers and first processors for crop and other losses due to the natural disaster or any related condition, as determined by the Secretary. 
(II)AdministrationAssistance under this clause shall be— 
(aa)shared by an affected first processor with affected producers that provide commodities to the processor in a manner that reflects contracts entered into between the processor and the producers, except with respect to a portion of the amount of total assistance provided under subclause (I) necessary to compensate affected producers for individual losses experienced by the producers, including losses due to saltwater intrusion, flooding, wind damage, or increased planting, replanting, or harvesting costs, which shall be transferred by the first processor to the affected producers without regard to contractual share arrangements; and 
(bb)made available under such terms and conditions as the Secretary determines are necessary to carry out this clause. 
(III)Form of assistanceIn carrying out this clause, the Secretary shall— 
(aa)convey to the first processor commodities in the inventory of the Commodity Credit Corporation derived from carrying out section 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)); 
(bb)make monetary payments to the first processor; or 
(cc)take any combination of actions described in items (aa) and (bb), using commodities or monetary payments. 
(IV)Loss determinationIn carrying out this clause, the Secretary shall use the same base year to determine crop loss that was elected by a producer to determine crop loss in carrying out the hurricane assistance program under section 207 of the Agricultural Assistance Act of 2003 (Public Law 108–7; 117 Stat. 543). 
(iii)TexasThere are hereby appropriated to the Secretary such sums as are necessary, to remain available until expended, to assist sugarcane growers in Texas by making a payment in that amount to a farmer-owned cooperative sugarcane processor in that State, for costs of demurrage, storage, and transportation resulting from natural disaster or any related condition during calendar year 2008. 
(C)Relation to supplemental agricultural disaster assistance programA producer on a farm that accepts assistance made available under this paragraph for a crop loss is not eligible to receive supplemental agricultural disaster assistance for that crop loss under subtitle B of the Federal Crop Insurance Act (7 U.S.C. 1531) or title IX of the Trade Act of 1974 (19 U.S.C. 2497 et seq.).; and 
(2)in subsection (b), by striking this section each place it appears and inserting subsection (a)(1). 
3.Aquaculture grants 
(a)Definition of eligible applicantIn this section, the term eligible applicant means a producer of animals described in section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21 U.S.C. 321d(a)(1)) during the 2008 calendar year. 
(b)Aquaculture grantsOf the funds of the Commodity Credit Corporation, the Secretary of Agriculture shall use $50,000,000 to provide grants to appropriate State departments of agriculture (or other appropriate State agencies) that agree to provide assistance to eligible applicants through animal feed providers that agree to make the assistance available on a pro rata basis to eligible applicants based on documented feed use by the eligible applicants during the 2008 calendar year to help offset feed costs or economic losses caused by natural disasters. 
(c)Duty of SecretaryThe Secretary shall ensure that— 
(1)funds made available under subsection (b) are apportioned in an equitable manner among the States that receive funds under this section; and 
(2)assistance is made available based only on documented feed use. 
(d)Regulations 
(1)In generalThe Secretary of Agriculture may promulgate such regulations as are necessary to implement this section. 
(2)ProcedureThe promulgation of the regulations and administration of this section shall be made without regard to— 
(A)the notice and comment provisions of section 553 of title 5, United States Code; 
(B)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(C)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(3)Congressional review of agency rulemakingIn carrying out this subsection, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
 
